Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 1 of 11 PageID 784



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

JOHN NORTHRUP, individually and on
behalf of a class of similarly situated
individuals,

        Plaintiff,

v.                                                                           Case No: 8:17-cv-1890-T-36JSS

Innovative Health Insurance Partners, LLC;
CyberX Group, LLC; David E. Lindsey; and
Independent Truckers Group, Inc.,

        Defendants.
                                                     /

                                                    ORDER

        This cause comes before the Court upon Defendants’ Motion for Summary Judgment (Doc.

63), Plaintiff’s response in opposition (Doc. 68), and the parties’ Stipulation of Agreed Material

Facts (Doc. 67). Defendants argue they are entitled to summary judgment on Plaintiff’s Telephone

Consumer Protection Act claims because the text message at issue was not sent with an automatic

telephone dialing system as defined by the statute. The Court, having considered the parties’

submissions and being fully advised in the premises, will deny, without prejudice, Defendants’

Motion for Summary Judgment.

           I.    STATEMENT OF FACTS 1

        Plaintiff, John Northrup (“Plaintiff”), on behalf of himself and all others similarly situated,

brings this action against Defendant Innovative Health Insurance Partners, LLC (“Innovative

Health”), Defendant CyberX Group, LLC (“CyberX”), Defendant David E. Lindsey (“Lindsey”),



1
  The Court has determined the facts, which are undisputed unless otherwise noted, based on the parties’ submissions,
including declarations and exhibits, as well as the parties’ Stipulation of Agreed Material Facts (“SF”) (Doc. 67).

                                                         1
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 2 of 11 PageID 785



and Defendant Independent Truckers Group, Inc. (“Independent Truckers”) (collectively,

“Defendants”), for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §§

227 et seq. Plaintiff’s claims stem from a text message sent to his cellular telephone number, which

he received on June 30, 2017 at 2:40 p.m. eastern time. Doc. 38 at ¶ 32; SF at ¶¶ 1, 7. The text

message read as follows: “Hate the high price of Obama Care? Call for a free $250 rewards card

and free healthcare quote. TRUCKER plans start less than $59 a month. 214-396-6822.” SF at ¶

7.

        The text message was related to a healthcare product maintained by Independent Truckers.

See SF at ¶ 4. Independent Truckers had outsourced the functions related to the product to

Innovative Health. SF at ¶ 4. Innovative Health, in turn, decided to market Independent Truckers

and its healthcare product via text message. SF at ¶ 5. To accomplish this, Innovative Health

contracted with CyberX to execute the campaign and send the text message. SF at ¶ 5.

        Innovative Health drafted the content of the text message, and CyberX purchased phone

numbers from a third-party company. SF at ¶¶ 3, 6. CyberX caused the text message to be sent to

the purchased phone numbers (including Plaintiff’s cell phone number) through a web-based

software application. SF at ¶¶ 1-3. The application, the Twilio Platform (“Twilio”), allows the user

of the application to direct Twilio to send text messages to specific phone numbers as provided by

the user. SF at ¶ 2.

        CyberX provided the purchased phone numbers to Twilio and directed Twilio to send text

messages to those phone numbers. Doc. 63-1 (the “Pearson Declaration”) 2 at ¶ 5; SF at ¶ 3. Twilio

did not generate the phone numbers. Pearson Decl. at ¶¶ 4-6. Each text message sent by Twilio

requires the user to provide a separate instruction including (1) the Twilio number from which the


2
 The Pearson Declaration is executed by Christopher Pearson, the co-owner and president of Cyber-X. Pearson Decl.
at ¶ 1.

                                                       2
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 3 of 11 PageID 786



message should originate; (2) the body of the text message; and (3) the telephone number that the

text message should be sent to. Pearson Decl. at ¶ 7.

         II.   LEGAL STANDARD

       Summary judgment is appropriate when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, show there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the

initial burden of stating the basis for its motion and identifying those portions of the record

demonstrating the absence of genuine issues of material fact. Celotex, 477 U.S. at 323; Hickson

Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004). That burden can be discharged

if the moving party can show the court that there is “an absence of evidence to support the

nonmoving party’s case.” Celotex, 477 U.S. at 325.

       When the moving party has discharged its burden, the nonmoving party must then

designate specific facts showing that there is a genuine issue of material fact. Id. at 324. Issues of

fact are “genuine” only if a reasonable jury, considering the evidence present, could find for the

nonmoving party, and a fact is “material” if it may affect the outcome of the suit under governing

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). In determining whether a

genuine issue of material fact exists, the court must consider all the evidence in the light most

favorable to the nonmoving party. Celotex, 477 U.S. at 323. However, a party cannot defeat

summary judgment by relying upon conclusory allegations. See Hill v. Oil Dri Corp. of Ga., 198

Fed. Appx. 852, 858 (11th Cir. 2006).

       After a party moves for summary judgment, the non-movant “bears the burden of calling

to the district court’s attention any outstanding discovery.” Cowan v. J.C. Penney Co., Inc., 790



                                                  3
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 4 of 11 PageID 787



F.2d 1529, 1530 (11th Cir. 1986). If the court is convinced that discovery is inadequate, it should

deny summary judgment. See Blumel v. Mylander, 919 F. Supp. 423, 428 (M.D. Fla. 1996). As

Rule 56 implies, district courts should not grant summary judgment until the non-movant “has had

an adequate opportunity for discovery.” Snook v. Trust Co. of Ga. Bank of Savannah, N.A., 859

F.2d 865, 870 (11th Cir. 1988); see also McCallum v. City of Athens, 976 F.2d 649, 650 (11th Cir.

1992) (noting that a party may move for summary judgment only after exchanging “appropriate”

discovery). Indeed, “[t]he whole purpose of discovery in a case in which a motion for summary

judgment is filed is to give the opposing party an opportunity to discover as many facts as are

available and he considers essential to enable him to determine whether he can honestly file

opposing affidavits.” Blumel, 919 F. Supp. at 428 (quoting Parrish v. Bd. of Comm’rs of the Ala.

State Bar, 533 F.2d 942, 948 (5th Cir. 1976)). The Court must be fair to both parties, which means

it must allow for an adequate record prior to considering a motion for summary judgment. Id.

         III.     DISCUSSION

         The TCPA protects individual consumers from receiving intrusive and unwanted phone

calls. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). The TCPA prohibits 3 any person

from “mak[ing] any call 4 (other than a call made for emergency purposes or made with the prior

express consent of the called party) using any automatic telephone dialing system [(“ATDS”)] or

an artificial or prerecorded voice . . . to any telephone number assigned to a . . . cellular telephone

service . . . .” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA defines an ATDS as “equipment which has


3
  A party contacted in violation of the TCPA may recover, for each such violation, the greater of his or her actual
monetary losses or $500 in damages, and the Court, in its discretion, may “increase the amount of the award to an
amount equal to not more than 3 times the amount available” if it finds that the defendant’s violation of the TCPA
was willful or knowing. 47 U.S.C. § 227(b)(3)(B)-(C).
4
  Under the TCPA, a text message is a call. Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1305 (11th Cir.
2015) (“The prohibition against auto dialed calls applies to text message calls as well as voice calls.” (citing In re
Rules & Regulations Implementing the Tel. Consumer Prot. Act. of 1991, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003))).
Final FCC orders are binding on district courts, and district courts “may not determine the validity of FCC orders,
including by refusing to enforce an FCC interpretation . . . .” Murphy, 797 F.3d at 1307.

                                                          4
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 5 of 11 PageID 788



the capacity—(A) to store or produce telephone numbers to be called, using a random or sequential

number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

       The statutory definition of an ATDS “naturally raises two questions: (i) when does a device

have the ‘capacity’ to perform the two enumerated functions; and (ii) what precisely are those

functions?” ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687, 695 (D.C. Cir. 2018). Since the

TCPA’s enactment in 1991, the Federal Communications Commission (the “FCC”)—the agency

charged with promulgating TCPA regulations—has set forth a number of rules and decisions

attempting, in part, to resolve such questions. Id. at 693, 701, 712 (citing In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act. of 1991, 18 FCC Rcd. 14014 (2003); In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act. of 1991, 23 FCC Rcd. 559 (2008); In re

Rules & Regulations Implementing the Tel. Consumer Prot. Act. of 1991, 27 FCC Rcd. 1830

(2012); In re Rules & Regulations Implementing the Tel. Consumer Prot. Act. of 1991, 30 FCC

Rcd. 7961 (2015)).

       The 2015 FCC order sought, in part, to further explain what devices for making calls

qualified as an ATDS. Id. at 693. The 2015 FCC order addressed at least two things in this respect.

First, it “declined to define a device’s ‘capacity’ in a manner confined to its ‘present capacity’”

and instead construed the term “capacity” to include a device’s “potential functionalities” such as

those enabled with software modifications. Id. at 693-94. Second, it addressed what functions a

device should need to perform for it to be considered an ATDS. Id. at 694. It explained that the

basic function of an ATDS is to “dial numbers without human intervention.” Id. Yet, the FCC

declined to confirm that an ATDS is not an ATDS unless it has the ability to dial numbers without

human intervention. Id.




                                                  5
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 6 of 11 PageID 789



       On March 16, 2018, the D.C. Circuit in ACA Int’l set aside the FCC’s 2015 ruling in part.

The ACA Int’l court held that the FCC’s interpretation of “capacity” was unreasonably expansive

because it would mean that all smartphones could qualify as ATDSs, given that smartphones have

the ability to “gain ATDS functionality by downloading an app.” Id. at 700.

       The ACA Int’l court also held that the FCC’s functionality explanation was inadequate

because it offered competing interpretations regarding “whether a device must itself have the

ability to generate random or sequential telephone numbers to be dialed,” or whether it was

“enough if the device can call from a database of telephone numbers generated elsewhere.” Id. at

701 (emphasis in original). The FCC’s 2015 order had impermissibly determined both (1) that

equipment is an ATDS only if it generates and dials random or sequential numbers and (2) that

equipment is an ATDS if it lacks the capacity to generate and dial random or sequential numbers.

Id. at 702-03 (“It might be permissible for the [FCC] to adopt either interpretation. But the [FCC]

cannot, consistent with reasoned decisionmaking, espouse both competing interpretations in the

same order.”). Similarly contradictory, the ACA Int’l court noted, was the FCC’s explanation that

the basic function of an ATDS was to dial without human intervention and its simultaneous refusal

to confirm that an ATDS is not an ATDS unless it has the ability to dial without human

intervention. Id. at 703 (“Those side-by-side propositions are difficult to square.”).

       Defendants argue that they are entitled to summary judgment on Plaintiff’s TCPA claims

because the text message was not sent with an ATDS. Defendants argue that pursuant to ACA Int’l,

an ATDS is a device with the current capacity to generate and call random or sequential numbers.

Defendants argue Twilio is not an ATDS because it cannot store or produce phone numbers to be

called using a random or sequential number generator. Because Plaintiff cannot show that Twilio




                                                  6
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 7 of 11 PageID 790



is an ATDS, Defendants argue, Plaintiff cannot prove its TCPA claims against Defendants and

Defendants are entitled to judgment in their favor.

       In response, Plaintiff argues that Defendants fail to conclusively establish that Twilio is

not an ATDS. Plaintiff argues that the key factor in determining whether a device is an ATDS is

the amount of human intervention required. Plaintiff further argues that Defendants misinterpret

caselaw concerning ATDSs and ignore other legal authority contrary to their position. Moreover,

Plaintiff urges the Court to deny Defendants’ motion as premature because it was filed several

months before the discovery deadline and before Plaintiff had the opportunity to conduct any

meaningful discovery on the merits.

       The parties’ incompatible legal positions concerning the meaning of ATDSs are indicative

of the conflicts courts have encountered since the D.C. Circuit decided ACA Int’l. Courts within

the Eleventh Circuit, for example, have differed as to whether the D.C. Circuit weighed in on the

correct interpretation of ATDS functionality, or whether the D.C. Circuit merely decided that the

FCC’s 2015 analysis was inappropriate. Compare Glasser v. Hilton Grand Vacations Co., LLC,

No. 8:16-cv-952-27AAS, 2018 WL 4565751, at *6 (M.D. Fla. Sept. 24, 2018), appeal filed, No.

18-14947 (“ACA Int’l makes it clear that an [ATDS] must both generate the numbers and dial

them.”) with Reyes v. BCA Fin. Servs., Inc., 312 F. Supp. 3d 1308, 1318 (S.D. Fla. 2018) (“[T]he

D.C. Circuit explained that while the 2015 ruling indicates in certain places that a device must be

able to generate and dial random or sequential numbers to meet the TCPA’s definition of an

[ATDS], it also suggests a competing view: that equipment can meet the statutory definition even

if it lacks that capacity. . . . The D.C. Circuit did not reject one view or the other. Rather, it

recognized that either interpretation might be permissible but disapproved the FCC’s Janus-like

approach.” (citation omitted, alteration deleted)).



                                                  7
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 8 of 11 PageID 791



         Moreover, since the ACA Int’l decision, courts “have reached differing conclusions as to

the decision’s impact on FCC Orders issued prior to 2015.” Whitehead v. Ocwen, No. 2:18-cv-

470-FtM-99MRM, 2018 WL 5279155, at *3 (M.D. Fla. Oct. 24, 2018). That is, courts now differ

as to whether they should look beyond the statutory definition of an ATDS for guidance. Compare

Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018) (“In light of the D.C. Circuit’s holding,

we interpret the statutory definition of an [ATDS] as we did prior to the issuance of the 2015

Declaratory Ruling.”) with Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1049 (9th Cir. 2018)

(“[O]nly the statutory definition of ATDS as set forth by Congress in 1991 remains.”)

         A few cases 5 since ACA Int’l have dealt specifically with devices that send text messages

in a manner similar to how the parties allege the text message at issue here was sent. E.g.,

Dominguez, 894 F.3d at 119-21 (affirming a district court order granting summary judgment to the

defendant on the basis that the text messaging device at issue was not an ATDS because the device

did not have the capacity to generate random or sequential telephone numbers and dial those

numbers); Ramos v. Hopele of Ft. Lauderdale, LLC, 334 F. Supp. 3d 1262, 1265, 1275 (S.D. Fla.

2018), appeal filed, No. 18-14456 (granting summary judgment for the defendant on the basis that

the text messaging platform at issue was not an ATDS because a certain level of human

intervention was required to send the text message).

         Defendants rely on a case from the District of Arizona that granted summary judgment to

the defendant on the basis that the text messaging platform, 3Seventy, was not an ATDS because



5
  Since ACA Int’l, other district courts within the Eleventh Circuit have dealt with the issue of whether a predictive
dialer—“equipment that can dial automatically from a given list of telephone numbers using algorithms to predict
when a sales agent will be available,” ACA Int’l, 855 F.3d at 694,—or a point and click device—requiring an agent to
click a “make a call” button to initiate a call, Glasser, 2018 WL 5279155, at *1,—are ATDSs. See Gonzalez v. Ocwen
Loan Servicing, LLC, No. 5:18-cv-340-Oc-30PRL, 2018 WL 4217065, at *7, n. 9 (M.D. Fla. Sept. 5, 2018) (predictive
dialer); Glasser, 2018 WL 5279155 at *1 (point and click device was not an ATDS because human intervention was
required); Reyes, 312 F. Supp. 3d at 1310 (predictive dialer was an ATDS). The Eleventh Circuit has not issued an
opinion on the subject since the ACA Int’l decision, though multiple appeals are now pending.

                                                          8
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 9 of 11 PageID 792



it could not randomly or sequentially generate numbers and because it required a certain level of

human intervention. Herrick v. GoDaddy.com LLC, 312 F. Supp. 3d 792, 793, 800, 803 (D. Ariz.

2018). But whether Herrick, decided in May 2018, is still good law in the Ninth Circuit is unclear

in light of the Ninth Circuit’s September 2018 ruling in Marks. 904 F.3d at 1043-53 (analyzing

anew the statutory definition of an ATDS and determining that ATDS “means equipment which

has the capacity—(1) to store numbers to be called or (2) to produce numbers to be called, using a

random or sequential number generator—and to dial such numbers automatically (even if the

system must be turned on or triggered by a person)” and reversing the district court, which had

granted summary judgment to the defendant on the basis that the text messaging platform was not

an ATDS because it lacked the capacity to store or produce telephone numbers to be called using

a random or sequential number generator). 6

        Despite the parties’ differing positions and the conflicting case law on the subject, the Court

need not decide at this time whether Twilio qualifies as an ATDS to resolve Defendants’ motion.

Defendants have not provided sufficient evidence to show that there is no genuine issue of material

fact regarding whether Twilio is or is not an ATDS, regardless of how case law on the matter is

interpreted. Moreover, Plaintiff had not had a reasonable opportunity to conduct discovery at the

time Plaintiff responded to the motion for summary judgment. Therefore, Defendants’ motion for

summary judgment is due to be denied.

        Notwithstanding the conflicting legal principles concerning the meaning of an ATDS, the

aforementioned cases before district courts on motions for summary judgment are relevant and

distinguishable from the case here. The parties in those cases had gathered considerable evidence,


6
 Most recently, after Marks, the FCC issued a public notice requesting comment on what constitutes an ATDS. Fed.
Commc’ns Comm’n, Consumer and Governmental Affairs Burau Seeks Further Comment on Interpretation of the
Telephone Consumer Protection Act in light of the Ninth Circuit’s Marks v. Crunch San Diego, LLC Decision,
FCC.gov, https://ecfsapi.fcc.gov/file/10032573521648/DA-18-1014A1.pdf (Oct. 3, 2018).

                                                       9
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 10 of 11 PageID 793



 and those cases thus demonstrate by comparison why Defendants are not entitled to summary

 judgment here. See, e.g., Ramos, 334 F. Supp. 3d at 1267-68 (evidence described in detail how

 defendant’s manager signed into the EZ-Texting system, created a list, uploaded an excel

 spreadsheet, wrote a message, programmed the date and time of delivery, and hit “send”); Herrick,

 312 F. Supp. 3d at 792-93, n. 1 (3Seventy’s CEO and corporate representative provided details

 about 3Seventy’s operation, and described exactly how the defendant provided 3Seventy with a

 list of phone numbers and confirmed that it wanted 3Seventy to send the text message). Indeed, in

 Herrick, the district court had specifically ordered such discovery for the purpose of determining

 whether 3Seventy was an ATDS. Id. at 794.

         By contrast, the Pearson Declaration provides only a few vague statements about how

 CyberX used Twilio. Pearson Decl. at ¶¶ 2, 4-5, 8. It generally describes how Twilio operates from

 the viewpoint of the user: “Each and every text message sent by [Twilio] requires a separate

 instruction comprising (1) the Twilio number from which the message should originate; (2) the

 body of the text message; and (3) the telephone number to which the user want [sic] that text

 message sent.” Pearson Decl. at ¶ 7. But Defendants’ evidence does not describe how CyberX

 provided the phone numbers to Twilio or further describe the instructions it allegedly gave to

 Twilio to send the text message. 7

         That Defendants’ evidence is insufficient supports Plaintiff’s position that summary

 judgment is premature at this time. Defendants filed the instant motion for summary judgment

 more than seven months before the close of discovery and more than eight months before the

 dispositive motion deadline. See Doc. 48. And, Plaintiff alleges that the discovery it did conduct


 7
   The only other evidence Defendants provide is a copy of Twilio’s terms and conditions, offered to show that
 Defendants had agreed not to modify Twilio and thus could not have engineered it to have the capacity to generate
 and call random or sequential numbers, a function CyberX’s co-owner and president avers Twilio did not have.
 Pearson Decl. at ¶ 6.

                                                        10
Case 8:17-cv-01890-CEH-JSS Document 80 Filed 01/03/19 Page 11 of 11 PageID 794



 prior to then was focused on class-certification. Doc. 68 at p. 3; Doc. 68-1. Thus, even if

 Defendants had provided sufficient evidence, the Court could not grant summary judgment in such

 a case where Plaintiff has convinced the Court that it has not had an adequate opportunity for

 discovery.

        Defendants cannot establish the absence of a genuine issue of material fact with its current

 evidence, nor can it do so without the non-moving party having had the opportunity to conduct

 discovery. Therefore, Defendants’ summary judgment motion will be denied, as it is premature.

 The parties may move for summary judgment at a later stage in these proceedings, but prior to the

 dispositive motion deadline.

        Accordingly, it is ORDERED:

        1.     Defendants’ Motion for Summary Judgment (Doc. 63) is DENIED without

 prejudice.

        DONE AND ORDERED in Tampa, Florida on January 3, 2019.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                                11
